UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2014 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-27816 REDWOOD MORTGAGE INVESTORS VIII, a California Limited Partnership (Exact name of registrant as specified in its charter) California 94-3158788 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1825 S. Grant Street, Suite 250, San Mateo, CA (Address of principal executive offices) (Zip Code) (650) 365-5341 (Registrant's telephone number, including area code) Not Applicable (Former name, former address and former fiscal year, if changed since last report) 1 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. [X] YES[] NO Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). [X] YES[] NO Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] (Do not check if a smaller reporting company) Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). [] YES[X] NO 2 Part I –FINANCIAL INFORMATION Item 1.FINANCIAL STATEMENTS REDWOOD MORTGAGE INVESTORS VIII, A California Limited Partnership Consolidated Balance Sheets March 31, 2014 (unaudited) and December 31, 2013 (audited) ($ in thousands) ASSETS March 31, December 31, Cash and cash equivalents $ $ Loans Secured by deeds of trust Principal Advances Accrued interest Unsecured Allowance for loan losses ) ) Net loans Receivable from affiliate — 33 Real estate held for sale, net Real estate held as investment Other assets, net Total assets $ $ LIABILITIES AND CAPITAL Liabilities Accounts payable Payable to affiliate Mortgages payable $ $ Total liabilities Capital Partners’ capital Limited partners’ capital, subject to redemption, net General partners’ capital (deficit), net ) ) Total partners’ capital Non-controlling interest Total capital Total liabilities and capital $ $ The accompanying notes are an integral part of these consolidated financial statements. 3 REDWOOD MORTGAGE INVESTORS VIII, A California Limited Partnership Consolidated Statements of Operations For the Three and Three Months Ended March 31, 2014 and 2013 ($ in thousands, except for per limited partner amounts) (unaudited) Three Months Ended March 31, Revenues, net Interest income Loans $ $ Imputed interest on formation loan 93 Other interest income — — Total interest income Interest expense Bank loan, secured — — Mortgages Amortization of discount on formation loan 93 Other interest expense — — Total interest expense Net interest income/(expense) ) Late fees 2 3 Other — Total revenues/(expense), net ) Provision for loan losses ) — Operating Expenses Mortgage servicing fees Asset management fees Costs from Redwood Mortgage Corp. Professional services REO Rental operations, net ) ) Holding costs 27 64 Loss/(gain) on disposal (2 ) — Other 11 4 Total operating expenses Net income (loss) $ $ ) Net income (loss) General partners (1%) $ 1 $ (5 ) Limited partners (99%) ) $ $ ) Net income (loss) per $1,000 invested by limited partners for entire period Where income is reinvested $ 1 $ (2 ) Where partner receives income in monthly distributions $ 1 $ (2 ) The accompanying notes are an integral part of these consolidated financial statements. 4 REDWOOD MORTGAGE INVESTORS VIII, A California Limited Partnership Consolidated Statements of Changes in Partners’ Capital For the Three Months Ended March 31, 2014 (in thousands) (unaudited) Limited Partners Capital Unallocated Syndication Costs Formation Loan Capital, net Balance, December 31, 2013 $ 201,863 $ — $ (7,627 ) $ Net income (loss) 129 — — Allocation of syndication costs — Withdrawals (1,875 ) — — ) Early withdrawal penalties — — 43 43 Balance, March 31, 2014 $ 200,117 $ — $ (7,584 ) $ General Partners Capital Unallocated Syndication Costs Capital, net Total Partners’ Capital Balance, December 31, 2013 $ (1,024 ) $ — $ (1,024 ) $ 193,212 Net income (loss) 1 — 1 130 Allocation of syndication costs — Withdrawals — — — (1,875 ) Early withdrawal penalties — — — 43 Balance, March 31, 2014 $ (1,023 ) $ — $ (1,023 ) $ 191,510 The accompanying notes are an integral part of these consolidated financial statements. 5 REDWOOD MORTGAGE INVESTORS VIII, A California Limited Partnership Consolidated Statements of Cash Flows For the Three Months Ended March 31, 2014 and 2013 ($ in thousands) (unaudited) Cash flows from operating activities Net income (loss) $ $ ) Adjustments to reconcile net income (loss) to net cash provided by (used in) operating activities Amortization of borrowings-related origination fees 24 20 Imputed interest on formation loan ) ) Amortization of discount on formation loan 93 Provision for loan losses ) — REO – depreciation, rental properties REO – depreciation, other properties 5 6 REO – loss/(gain) on disposal (2 ) — REO – impairment loss — — Change in operating assets and liabilities Accrued interest ) 10 Advances on loans ) Allowance for loan losses-recoveries, net of receivables — 60 Receivable from affiliates 33 — Other assets 9 ) Accounts payable and accrued liabilities ) Payable to affiliate ) 91 Net cash provided by (used in) operating activities ) Cash flows from investing activities Secured loans funded or acquired ) — Principal collected on secured loans Unsecured loans — 8 Payments for development of REO ) ) Proceeds from disposition of REO — Net cash provided by (used in) investing activities ) Cash flows from financing activities Payments on mortgages ) ) Partners’ withdrawals ) ) Early withdrawal fees 43 — Increase/(decrease) in non-controlling interest ) ) Net cash provided by (used in) financing activities ) ) Net increase (decrease) in cash and cash equivalents ) ) Cash and cash equivalents, January 1 Cash and cash equivalents, March 31 $ $ Cash paid for interest $ $ The accompanying notes are an integral part of these consolidated financial statements. 6 REDWOOD MORTGAGE INVESTORS VIII, A California Limited Partnership Notes to Consolidated Financial Statements March 31, 2014 (unaudited) NOTE 1 – ORGANIZATIONAL AND GENERAL In the opinion of the general partners, the accompanying unaudited consolidated financial statements contain all adjustments, consisting of normal, recurring adjustments, necessary to present fairly the consolidated financial information included therein. These consolidated financial statements should be read in conjunction with the audited consolidated financial statements included in the partnership’s Form 10-K for the fiscal year ended December 31, 2013 filed with the Securities and Exchange Commission (SEC). The results of operations for the three month period ended March 31, 2014 are not necessarily indicative of the operating results to be expected for the full year. Redwood Mortgage Investors VIII, a California Limited Partnership, (RMI VIII or the partnership) was organized in 1993. The partnership was organized to engage in business as a mortgage lender for the primary purpose of making loans secured by deeds of trust on California real estate. The general partners of the partnership are Redwood Mortgage Corp. (RMC) and its wholly-owned subsidiary, Gymno LLC (Gymno), a California limited liability company, and Michael R. Burwell (Burwell), an individual. The general partners are solely responsible for partnership business, subject to the voting rights of the limited partners on specified matters. Any one of the general partners acting alone has the power and authority to act for and bind the partnership. The mortgage loans the company invests in are arranged and are generally serviced by RMC. Michael Burwell is the president and majority shareholder (through his holdings and beneficial interests in certain trusts) of RMC. The general partners are required to contribute to capital 1/10 of 1% of the aggregate capital contributions of the limited partners. As of December 31, 2013, the general partners had contributed capital in accordance with Section 4.1 of the partnership agreement. The rights, duties and powers of the general and limited partners of the partnership are governed by the limited partnership agreement and Sections 15900 et seq. of the California Corporations Code. A majority of the outstanding limited partnership interests may, without the permission of the general partners, vote to: (i) terminate the partnership, (ii) amend the limited partnership agreement, (iii) approve or disapprove the sale of all or substantially all of the assets of the partnership and (iv) remove or replace one or all of the general partners. The approval of all the limited partners is required to elect a new general partner to continue the partnership business where there is no remaining general partner after a general partner ceases to be a general partner other than by removal. On the mortgage loans originated for RMI VIII, RMC may collect loan brokerage commissions (points) limited to an amount not to exceed four percent per year of the total partnership assets. The loan brokerage commissions are paid by the borrowers and thus, are not an expense of the partnership. The proceeds from loan brokerage commissions and other fees earned are the source of funds for the repayment of the formation loans by RMC. Profits and losses are allocated among the limited partners according to their respective capital accounts after one percent of profits and losses is allocated to the general partners, and are subject to subsequent adjustment as a result of quarterly and year-end accounting and reporting. RMC, Gymno, and Burwell, as the general partners, are entitled to one percent of the profits and losses of RMI VIII. Beginning with calendar year 2010, and continuing until January 1, 2020, Gymno and RMC each assigned its right to one-third of one percent of profits and losses to Burwell in exchange for Burwell assuming one hundred percent of the general partners’ equity deficit. Limited partners should refer to the limited partnership agreement for a more complete description of the provisions. 7 REDWOOD MORTGAGE INVESTORS VIII, A California Limited Partnership, Notes to Consolidated Financial Statements March 31, 2014 (unaudited) NOTE 1 – ORGANIZATIONAL AND GENERAL (continued) Election to receive monthly, quarterly or annual distributions At the time of their subscription for units, partners elect to have distributed to them their monthly, quarterly or annual allocation of profits, or to have profits allocated to their capital accounts to compound. Subject to certain limitations, those electing compounding may subsequently change their election. A partner’s election to receive cash distributions is irrevocable. Liquidity, capital withdrawals and early withdrawals There are substantial restrictions on transferability of units and accordingly an investment in the partnership is non-liquid. The partnership does not establish a reserve from which to fund withdrawals and, accordingly, the partnership’s capacity to return a limited partner’s capital is restricted to the availability of partnership cash flow. Furthermore, no more than 20% of the total limited partners’ capital accounts outstanding at the beginning of any year, may be liquidated during any calendar year. In order to provide a certain degree of liquidity to the limited partners, once a limited partner has been in the partnership for the minimum five-year period, they may withdraw all or a portion of their capital accounts in twenty quarterly installments or longer, beginning the last day of the calendar quarter following the quarter in which the notice of withdrawal is given. The general partners, at their discretion, may liquidate all or part of a limited partner’s capital account in four quarterly installments beginning on the last day of the calendar quarter following the quarter in which the notice of withdrawal is given, subject to a 10% early withdrawal penalty applicable to any sums withdrawn prior to the time when such sums could have been withdrawn without penalty. In March 2009, in response to economic conditions then existing, the partnership suspended capital liquidations. In the fourth quarter of 2009 the partnership entered into a forbearance agreement with its banks and subsequently entered into an amended and restated loan agreement (dated October 2010) which included additional restrictions on liquidations and distributions of partners’ capital. The bank loan was paid off in September 2012. The partnership’s four most recently completed quarters have been profitable, and it has re-commenced providing capital liquidation payments as of March 31, 2014. For the quarter endingMarch 31, 2014, those investors that had a liquidation payment pending as of March 31, 2009, the partnership resumed liquidation payments based on their current capital balance based on their election existing in March 2009. Limited partners were informed of our reinstitution of accepting liquidation requests and those that requested liquidation between January 1, 2014 and prior to March 31, 2014, will have their liquidation requests added to those previously existing and they will be scheduled to commence June 30, 2014. Each quarter, the partnership will allocate a specific amount of cash for liquidation payments. In the event that the cash allocated is insufficient to meet the liquidation requests of all limited partners requesting liquidations, then liquidation requests will be disbursed based upon the priority schedule set forth in the limited partnership agreement and then on a pro-rata basis. The partnership intends to continue to accept liquidation requests in future quarters and these requests will be added to previously existing requests and be subject to the same priorities and pro-rata allocation of distributable cash as described in the limited partnership agreement. Syndication costs The company ultimately incurred its own syndication costs, including expenses incurred in connection with the start-up of the company or ongoing offering of the units, including legal and accounting fees, printing, mailing, distribution costs, filing fees, reimbursements to participating broker-dealers for due diligence expenses, reimbursements for training and education meetings for associated persons of a FINRA member, and marketing reallowances of up to 1% of gross offering proceeds (sale of units, excluding DRIP and premium units, but excluding certain sales commissions paid by RMC, principally to broker dealers). Syndication costs were charged against members’ capital and allocated to individual members consistent with the company’s operating agreement. 8 REDWOOD MORTGAGE INVESTORS VIII, A California Limited Partnership Notes to Consolidated Financial Statements March 31, 2014 (unaudited) NOTE 1 – ORGANIZATIONAL AND GENERAL (continued) Sales commissions - formation loans Sales commissions are paid to the broker dealers by RMC and are not paid directly by the partnership out of the offering proceeds. The partnership loans to RMC, one of the general partners, amounts to pay all sales commissions to broker/dealers for sale of member interests and amounts payable in connection with unsolicited orders.This loan is unsecured and non-interest bearing and is referred to as the “formation loan,” and is being repaid equally over a ten year period commencing the year after the close of a partnership offering. The formation loan has been deducted from limited partners’ capital in the consolidated balance sheets. As payments on the formation loan are received from RMC, the deduction from capital will be reduced. Interest has been imputed at the market rate of interest in effect in the years the offering closed. If the general partners are removed and RMC is no longer receiving payments for services rendered, the formation loan is forgiven. RMC acts as the broker in originating mortgage loans for RMI VIII. The corresponding brokerage commissions paid by borrowers from mortgage loans made by these funds are the primary source of cash used to repay the formation loans. RMI VIII was prohibited by its lending banks from originating new loans under the terms of an Amended and Restated Loan Agreement dated October 2010, and a preceding forbearance agreement that was in effect in the fourth quarter of 2009, until the bank loan was repaid in full, September 2012. The amended loan and forbearance agreements were the result of a technical (i.e. non-payment) covenant default under the original loan. As a result, RMC was deprived of the opportunity to receive brokerage commissions on loans by RMI VIII for the period from the fourth quarter of 2009 continuing through September 30, 2012, a period of almost three years. During that period, despite receiving no loan brokerage commissions, RMC continued to make the annual formation loan payments of approximately $1.8 million per year (or $5.4 million for the three years) from its own cash reserves that existed as of the date of the forbearance agreement. RMC believes it would have had a reasonable argument that the annual formation loan payments should be suspended until such time as lending by RMI VIII was permitted to resume and brokerage commissions could be earned, but RMC elected not to take such an approach and, instead, continued to make annual formation loan payments due to concerns that the lending banks would view nonpayment of the formation loan as another technical loan default that might have led to a “distressed sale” liquidation of RMI VIII’s assets, resulting in substantial loss of limited partners’ capital. As the bank loan was fully repaid as of September 2012, RMC has temporarily suspended annual formation loan payments, beginning with the payment due December 31, 2012, for the three-year period then beginning, which is a period commensurate with the period during which lending by RMI VIII was prohibited and RMC was deprived of loan brokerage commissions. For the offerings, sales commissions paid to brokers ranged from 0% (units sold by general partners) to 9% of gross proceeds. The partnership had anticipated the sales commissions would approximate 7.6% based on the assumption that 65% of investors will elect to reinvest profits, thus generating full 9% commissions. The actual sales commission percentage for all six offerings combined was 7.5%. Income taxes and Partners’ capital – tax basis Income taxes – federal and state – are the obligation of the partners, if and when taxes apply, other than for the minimum annual California franchise tax paid by the partnership. Term of the partnership The partnership is scheduled to terminate in 2032, unless sooner terminated as provided in the limited partnership agreement. 9 REDWOOD MORTGAGE INVESTORS VIII, A California Limited Partnership Notes to Consolidated Financial Statements March 31, 2014 (unaudited) NOTE 2 – SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Basis of presentation The partnership’s consolidated financial statements include the accounts of the partnership, its wholly-owned subsidiaries, and its 72.5%-owned subsidiary. All significant intercompany transactions and balances have been eliminated in consolidation. Management estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America (“GAAP”) requires management to make estimates and assumptions about the reported amounts of assets and liabilities, and disclosures of contingent assets and liabilities, at the dates of the financial statements and the reported amounts of revenues and expenses during the reported periods. Such estimates relate principally to the determination of the allowance for loan losses, including, when applicable, the valuation of impaired loans, (which itself requires determining the fair value of the collateral), and the valuation of real estate held for sale and held as investment, at acquisition and subsequently. Actual results could differ significantly from these estimates. - Fair Value Estimates GAAP defines fair value as the exchange price that would be received for an asset or paid to transfer a liability (an exit price) in the principal or most advantageous market for the asset or liability in an orderly transaction between market participants on the measurement date (i.e. the balance sheet date). An orderly transaction is a transaction that assumes exposure to the market for a period prior to the measurement date to allow for marketing activities that are usual and customary for transactions involving such assets and liabilities; it is not a forced transaction.Market participants are buyers and sellers in the principal market that are (i) independent, (ii) knowledgeable, (iii) able to transact and (iv) willing to transact. Fair values of assets and liabilities are determined based on the fair value hierarchy established in GAAP. The hierarchy is comprised of three levels of inputs to be used. - Level 1 inputs are quoted prices (unadjusted) in active markets for identical assets or liabilities that the company has the ability to access at the measurement date. An active market is a market in which transactions occur with sufficient frequency and volume to provide pricing information on an ongoing basis. - Level 2 inputs are inputs other than quoted prices that are observable for the asset or liability, either directly or indirectly. - Level 3 inputs are unobservable inputs for the asset or liability. Unobservable inputs reflect the company’s own assumptions about the assumptions market participants would use in pricing the asset or liability (including assumptions about risk). Unobservable inputs are developed based on the best information available in the circumstances and may include the company’s own data. For secured loans, the collaterals’ fair values are reviewed quarterly and the protective equity for each loan is computed. As used herein, “protective equity” is the arithmetic difference between the fair value of the collateral, net of any senior liens, and the loan balance, where “loan balance” is the sum of the unpaid principal, advances and the recorded interest thereon. This computation is done for each loan (whether performing or designated impaired) The fair value of the collateral is determined by exercise of judgment based on management’s experience informed by appraisals (by licensed appraisers), brokers’ opinion of values, and publicly available information on in-market transactions.These sources would be considered Level 2 inputs. Appraisals of commercial real property generally present three approaches to estimating value:1) market comparables or sales approach; 2) cost to replace and 3) capitalized cash flows or investment approach. These approaches may or may not result in a common, single value. The market-comparables approach may yield several different values depending on certain basic assumptions, such as, determining highest and best use (which may or may not be the current use); determining the condition (e.g. as-is, when-completed, or for land when-entitled); and determining the unit of value (e.g. as a series of individual unit sales or as a bulk disposition). 10 REDWOOD MORTGAGE INVESTORS VIII, A California Limited Partnership Notes to Consolidated Financial Statements March 31, 2014 (unaudited) NOTE 2 – SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (continued) - Fair Value Estimates (continued) Management has the requisite familiarity with the markets it lends in generally and of the properties lent on specifically to analyze sales-comparables and assess their suitability/applicability. Management is acquainted with market participants – investors, developers, brokers, lenders – that are useful, relevant secondary sources of data and information regarding valuation and valuation variability. These secondary sources may have familiarity with and perspectives on pending transactions, successful strategies to optimize value, and the history and details of specific properties – on and off the market – that enhance the process and analysis that is particularly and principally germane to establishing value for property types – or individual properties that do not transact regularly and/or would not qualify for traditional (e.g. bank) financing. - Allowance for loan losses Loans and the related advances and accrued interest are analyzed on a periodic basis for ultimate recoverability. Delinquencies are identified and followed as part of the loan system. Delinquencies are determined based upon contractual terms.If events and or changes in circumstances cause management to have serious doubts about the collectability of the payments of interest and principal in accordance with the loan agreement, a loan may be designated as impaired (impaired loans). Any subsequent payments on impaired loans are applied to late fees, then to the accrued interest, then to advances, and lastly to principal. Performing loans, are aggregated by the property type of the underlying collateral, and for each loan and for the total by property type, the amount of protective equity or amount of exposure to loss (i.e., the dollar amount of the deficiency of the fair value of the underlying collateral to the loan balance) is computed. For impaired loans, a provision is made for loan losses to adjust the allowance for loan losses to an amount considered by management to be adequate, with due consideration to collateral values, such that the net carrying amount (principal , plus advances, plus accrued interest less the specific allowance) is reduced to the estimated fair value of the related collateral, net of any senior loans, and net of any costs to sell in arriving at net realizable value if planned disposition of the asset securing a loan is by way of sale. Based on its knowledge of the borrowers and their historical (and expected) performance, and the exposure to loss, management estimates an appropriate reserve by property type and for individual loans in the loan portfolio. Because the partnership is an asset-based lender, except as to owner-occupied residences, and because specific regions, neighborhoods and even properties within the same neighborhoods, vary significantly as to real estate values and transaction activity, general market trends, which may be indicative of a change in the risk of a loss, and a borrower’s credit worthiness are secondary to the condition of the property, the property type and the neighborhood/region in which the property is located. The partnership charges off uncollectible loans and related receivables directly to the allowance account once it is determined the full amount is not collectible. 11 REDWOOD MORTGAGE INVESTORS VIII, A California Limited Partnership Notes to Consolidated Financial Statements March 31, 2014 (unaudited) NOTE 2 – SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (continued) Cash and cash equivalents The partnership considers all highly liquid financial instruments with maturities of three months or less at the time of purchase to be cash equivalents. Periodically, partnership cash balances in banks exceed federally insured limits. Loans and interest income Loans generally are stated at the unpaid principal balance (principal). Management has discretion to pay amounts (advances) to third parties on behalf of borrowers to protect the partnership’s interest in the loan. Advances include, but are not limited to, the payment of interest and principal on a senior lien to prevent foreclosure by the senior lien holder, property taxes, insurance premiums, and attorney fees. Advances generally are stated at the amount paid out on the borrower’s behalf and accrue interest until repaid by the borrower. The partnership may fund a specific loan origination net of an interest reserve to insure timely interest payments at the inception (one to two years) of the loan. As monthly interest payments become due, the partnership funds the payments into the affiliated trust account.In the event of an early loan payoff, any unapplied interest reserves would be first applied to any accrued but unpaid interest and then as a reduction to the principal. From time to time, the partnership negotiates and enters into loan modifications with borrowers whose loans are delinquent. If the loan modification results in a significant reduction in the cash flow compared to the original note, the modification is deemed a troubled debt restructuring and a loss is recognized. In the normal course of the partnership’s operations, loans that mature may be renewed at then current market rates and terms for new loans. Such renewals are not designated as impaired, unless the matured loan was previously designated as impaired. Interest is accrued daily based on the principal of the loans. An impaired loan continues to accrue as long as the loan is in the process of collection and is considered to be well-secured. Loans are placed on non-accrual status at the earlier of management’s determination that the primary source of repayment will come from the foreclosure and subsequent sale of the collateral securing the loan (which usually occurs when a notice of sale is filed) or when the loan is no longer considered well-secured. When a loan is placed on non-accrual status, the accrual of interest is discontinued; however, previously recorded interest is not reversed. A loan may return to accrual status when all delinquent interest and principal payments become current in accordance with the terms of the loan agreement. 12 REDWOOD MORTGAGE INVESTORS VIII, A California Limited Partnership Notes to Consolidated Financial Statements March 31, 2014 (unaudited) NOTE 2 – SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (continued) Real estate owned (REO) held for sale REO, held for sale includes real estate acquired in full or partial settlement of loan obligations generally through foreclosure that is being marketed for sale. REO, held for sale is recorded at acquisition at the lower of the recorded investment in the loan, plus any senior indebtedness, or at the property’s net realizable value, which is the fair value less estimated costs to sell, as applicable. Any excess of the recorded investment in the loan over the net realizable value is charged against the allowance for loan losses. The fair value estimates are derived from information available in the real estate markets including similar property, and often require the experience and judgment of third parties such as commercial real estate appraisers and brokers. The estimates figure materially in calculating the value of the property at acquisition, the level of charge to the allowance for loan losses and any subsequent valuation reserves. After acquisition, costs incurred relating to the development and improvement of property are capitalized to the extent they do not cause the recorded value to exceed the net realizable value, whereas costs relating to holding and disposition of the property are expensed as incurred. After acquisition, REO, held for sale is analyzed periodically for changes in fair values and any subsequent write down is charged to operating expenses. Any recovery in the fair value subsequent to such a write down is recorded – not to exceed the net realizable value at acquisition – as an offset to operating expenses. Gains or losses on sale of the property are included in REO – operating expense in the consolidated statements of operations. Recognition of gains on the sale of real estate is dependent upon the transaction meeting certain criteria related to the nature of the property and the terms of the sale including potential seller financing. Real estate owned (REO), held as investment, net REO, held as investment, net includes real estate acquired in full or partial settlement of loan obligations generally through foreclosure that is not being marketed for sale and is either being operated, such as rental properties; is being managed through the development process, including obtaining appropriate and necessary entitlements, permits and construction; or are idle properties awaiting more favorable market conditions. REO, held as investment, net is recorded at acquisition at the lower of the recorded investment in the loan, plus any senior indebtedness, or at the property’s estimated fair value, net. After acquisition, costs incurred relating to the development and improvement of the property are capitalized, whereas costs relating to operating or holding the property are expensed. Subsequent to acquisition, management periodically compares the carrying value of real estate to expected undiscounted future cash flows for the purpose of assessing the recoverability of the recorded amounts. If the carrying value exceeds future undiscounted cash flows, the assets are reduced to estimated fair value. Rental income Rental income is recognized when earned in accordance with the lease agreement.For commercial leases,the costs associated withoriginating the lease are amortized over the lease term. Residential lease terms generally range from month-to-month to one year, andthe expenses of originating the lease are expensed as incurred. Depreciation Real estate owned held as investment that is being operated is depreciated on a straight-line basis over the estimated useful life of the property once the asset is placed in service. Net income per $1,000 invested Amounts reflected in the statements of operations as net income per $1,000 invested by limited partners for the entire period are amounts allocated to limited partners who held their investment throughout the period and have elected to either leave their profits to compound or have elected to receive periodic distributions of their net income. Individual income is allocated each month based on the limited partners’ pro rata share of partners’ capital. Because the net income percentage varies from month to month, amounts per $1,000 will vary for those individuals who made or withdrew investments during the period, or selected other options. 13 REDWOOD MORTGAGE INVESTORS VIII. A California Limited Partnership Notes to Consolidated Financial Statements March 31, 2014 (unaudited) NOTE 3 – GENERAL PARTNERS AND OTHER RELATED PARTIES The general partners are entitled to one percent of the profits and losses, which amounted to approximately $1,300 and $(5,000) for the three months ended March 31, 2014 and 2013, respectively. Formation loan The formation loan transactions are summarized in the following table at March 31, 2014 ($ in thousands). Formation loan made $ Unamortized discount on formation loan ) Formation loan made, net Repayments to date ) Early withdrawal penalties applied ) Formation loan, net Unamortized discount on formation loan Balance, March 31, 2014 $ Interest has been imputed at the market rate of interest in effect at the date the offerings closed which ranged from 4.00% to 9.50%. During the three months ended March 31, 2014 and 2013, approximately $106,000 and $93,000, respectively, were recorded related to amortization of the discount on imputed interest. The future minimum payments on the formation loan are presented in the following table ($ in thousands). $ — Thereafter Total $ RMC acts as the broker in originating mortgage loans for RMI VIII. The corresponding brokerage commissions paid by borrowers from mortgage loans made by these funds are the primary source of cash used to repay the formation loans. RMI VIII was prohibited by its lending banks from originating new loans under the terms of an Amended and Restated Loan Agreement dated October 2010, and a preceding forbearance agreement that was in effect in the fourth quarter of 2009, until the bank loan was repaid in full, September 2012. The amended loan and forbearance agreements were the result of a technical (i.e. non-payment) covenant default under the original loan. As a result, RMC was deprived of the opportunity to receive brokerage commissions on loans by RMI VIII for the period from the fourth quarter of 2009 continuing through September 30, 2012, a period of almost three years. During that period, despite receiving no loan brokerage commissions, RMC continued to make the annual formation loan payments of approximately $1.8 million per year (or $5.4 million for the three years) from its own cash reserves that existed as of the date of the forbearance agreement. RMC believes it would have had a reasonable argument that the annual formation loan payments should be suspended until such time as lending by RMI VIII was permitted to resume and brokerage commissions could be earned, but RMC elected not to take such an approach and, instead, continued to make annual formation loan payments due to concerns that the lending banks would view nonpayment of the formation loan as another technical loan default that might have led to a “distressed sale” liquidation of RMI VIII’s assets, resulting in substantial loss of limited partners’ capital. As the bank loan was fully repaid as of September 2012, RMC has temporarily suspended annual formation loan payments, beginning with the payment due December 31, 2012, for the three-year period then beginning, which is a period commensurate with the period during which lending by RMI VIII was prohibited and RMC was deprived of loan brokerage commissions. 14 REDWOOD MORTGAGE INVESTORS VIII, A California Limited Partnership Notes to Consolidated Financial Statements March 31, 2014 (unaudited) NOTE 3 – GENERAL PARTNERS AND OTHER RELATED PARTIES (continued) The following commissions and fees are paid by the borrowers. - Brokerage commissions, loan originations For fees in connection with the review, selection, evaluation, negotiation and extension of loans, the general partners may collect loan brokerage commissions (points) limited to an amount not to exceed 4% of the total partnership assets per year. In the three months ended March 31, 2014 and 2013, loan brokerage commissions paid to the general partners by the borrowers were $134,563 and $0, respectively. - Other fees The partnership agreement provides for other fees such as reconveyance, mortgage assumption and mortgage extension fees. Such fees are incurred by the borrowers and are paid to the general partners. In the three months ended March 31, 2014 and 2013, these fees totaled $5,424 and $3,608, respectively. The following fees are paid by the company. - Mortgage servicing fees RMC may earn mortgage servicing fees of up to 1.5% annually of the unpaid principal of the loan portfolio or such lesser amount as is reasonable and customary in the geographic area where the property securing the mortgage is located from RMI VIII. Historically, RMC charged one percent annually, and at times waived additional amounts to improve the partnership’s earnings. Such fee waivers were not made for the purpose of providing the partnership with sufficient funds to satisfy withdrawal requests, nor were such waivers made in order to meet any required level of distributions, as the partnership has no such required level of distributions. RMC does not use any specific criteria in determining the amount of fees, if any, to be waived. The decision to waive fees and the amount, if any, to be waived, is made by RMC in its sole discretion. Mortgage servicing fees paid to RMC by the partnership are presented in the following table for the three months ended March 31, ($ in thousands). Chargeable by RMC $ $ Waived by RMC ) ) Charged $ $ - Asset management fees The general partners receive monthly fees for managing the partnership’s loan portfolio and operations of up to 1/32 of 1% of the “net asset value” (3/8 of 1% annually). At times, the general partners have charged less than the maximum allowable rate to enhance the partnership’s earnings. Such fee waivers were not made with the purpose of providing the partnership with sufficient funds to satisfy withdrawal requests, nor to meet any required level of distributions, as the partnership has no such required level of distributions. RMC does not use any specific criteria in determining the exact amount of fees, if any, to be waived. The decision to waive fees and the amount, if any, to be waived, is made by RMC in its sole discretion. Asset management fees for the three months ended March 31, 2014 and 2013 were $190,000 and $192,000, respectively. No asset management fees were waived during any period reported. 15 REDWOOD MORTGAGE INVESTORS VIII, A California Limited Partnership Notes to Consolidated Financial Statements March 31, 2014 (unaudited) NOTE 3 – GENERAL PARTNERS AND OTHER RELATED PARTIES (continued) - Costs from Redwood Mortgage Corp. RMC is reimbursed by the partnership for operating expenses incurred on behalf of the partnership, including without limitation, accounting and audit fees, legal fees and expenses, postage and preparation of reports to limited partners, and out-of-pocket general and administration expenses. The decision to request reimbursement of any qualifying charges is made by RMC in its sole discretion. During the three months ended March 31, 2014 and 2013, operating expenses totaling $509,000 and $390,000, respectively, were reimbursed to RMC.RMC did not waive its right to request reimbursement of any qualifying charges during the three months ended March 31, 2014 and 2013. - Syndication costs As of December 31, 2013 all syndication costs, totaling $5,010,000, have been allocated to the limited partner’s capital accounts. NOTE 4 – LOANS The partnership generally funds loans with a fixed interest rate and a loan term up to five years. As of March 31, 2014, 22 (58%) of the partnership’s loans (representing 56% of the aggregate principal balance of the partnership’s loan portfolio) have a five year term or less from loan inception. The remaining loans have terms longer than five years. Substantially all loans are written without a prepayment-penalty clause. As of March 31, 2014, 17 (45%) of the loans outstanding (representing 79% of the aggregate principal balance of the partnership’s loan portfolio) provide for monthly payments of interest only, with the principal due in full at maturity. The remaining loans require monthly payments of principal and interest, typically calculated on a 30 year amortization, with the remaining principal balance due at maturity. The partnership may make construction loans that are not fully disbursed at loan inception. Construction loans are determined by the managers to be those loans made to borrowers for the construction of entirely new structures or dwellings, whether residential, commercial or multi-family properties. The partnership will approve and fund the construction loan up to a maximum loan balance. Disbursements will be made periodically as phases of the construction are completed or at such other times as the loan documents may require. Undisbursed construction funds will be held in escrow pending disbursement. Upon project completion, construction loans are reclassified as permanent loans. Funding of construction loans is limited to 10% of the loan portfolio. As of March 31, 2014, the partnership had no construction loans outstanding. The partnership may also make rehabilitation loans. A rehabilitation loan will be approved up to a maximum principal balance and, at loan inception, will be either fully or partially disbursed. A rehabilitation loan escrow account is fully funded and advanced periodically as phases of the rehabilitation are completed or at such other times as the loan documents may require. The rehabilitation loan proceeds are generally used to acquire and remodel single family homes for future sale or rental. As of March 31, 2014, the partnership had no rehabilitation loans outstanding. 16 REDWOOD MORTGAGE INVESTORS VIII, A California Limited Partnership Notes to Consolidated Financial Statements March 31, 2014 (unaudited) NOTE 4 – LOANS (continued) Loans unpaid principal balance (principal) Secured loan transactions are summarized in the following table for the three months ended March 31, ($ in thousands). Principal, January 1 $ $ Loans funded or acquired — Principal collected ) ) Loans assigned to affiliates — — Foreclosures — — Principal, March 31 $ $ During the three months ended March 31, 2014 and 2013, the partnership renewed zero and two loans, respectively, with a remaining aggregate principal of approximately $0 and $353,000, at March 31, 2014 and 2013, respectively, not included in the activity shown on the table above. Loan characteristics Secured loans had the characteristics presented in the following table as of March 31, 2014 and December 31, 2013 ($ in thousands). March 31, December 31, Number of secured loans 38 36 Secured loans – principal $ $ Secured loans – lowest interest rate (fixed) % % Secured loans – highest interest rate (fixed) % % Average secured loan – principal $ $ Average principal as percent of total principal % % Average principal as percent of partners’ capital % % Average principal as percent of total assets % % Largest secured loan – principal $ $ Largest principal as percent of total principal % % Largest principal as percent of partners’ capital % % Largest principal as percent of total assets % % Smallest secured loan – principal $ 69 $ 79 Smallest principal as percent of total principal % % Smallest principal as percent of partners’ capital % % Smallest principal as percent of total assets % % Number of counties where security is located (all California) 16 17 Largest percentage of principal in one county % % Number of secured loans in foreclosure status 2 2 Secured loans in foreclosure – principal $ $ Number of secured loans with an interest reserve — — Interest reserves $ — $ — 17 REDWOOD MORTGAGE INVESTORS VIII, A California Limited Partnership Notes to Consolidated Financial Statements March 31, 2014 (unaudited) NOTE 4 – LOANS (continued) Loan characteristics (continued) As of March 31, 2014, the partnership’s largest loan, in the unpaid principal balance of $16,312,000 (representing 30.71% of outstanding secured loans and 6.72% of partnership assets) has an interest rate of 5.00% and is secured by 75 units in a condominium complex with 128 total units, located in Contra Costa County, California. This loan matured April 1, 2012. A court appointed receiver is managing the 75 units. A foreclosure sale date is still to be determined based upon the progress of the receiver. Larger loans sometimes increase above 10% of the secured loan portfolio or partnership assets as these amounts decrease due to limited partner withdrawals and loan payoffs and due to restructuring of existing loans. Lien position At funding secured loans had the following lien positions and are presented in the following table as of March 31, 2014 and December 31, 2013 ($ in thousands). March 31, 2014 December 31, 2013 Loans Principal Percent Loans Principal Percent First trust deeds 22 $ 75 % 19 $ 71 % Second trust deeds 15 24 16 28 Third trust deeds 1 1 1 1 Total secured loans 38 % 36 % Liens due other lenders at loan closing Total debt $ $ Appraised property value at loan closing $ $ Percent of total debt to appraised values (LTV) at loan closing(1) % % Based on appraised values and liens due other lenders at loan closing. The loan to value computation does not take into account subsequent increases or decreases in security property values following the loan closing nor does it include decreases or increases of the amount owing on senior liens to other lenders by payments or interest accruals, if any. Property values likely have changed, particularly over the last four years, and the portfolio’s current loan to value ratio likely is higher than this historical ratio. Property type Secured loans summarized by property type are presented in the following table ($ in thousands). March 31, 2014 December 31, 2013 Loans Principal Percent Loans Principal Percent Single family 28 $ 59 % 27 $ 65 % Multi-family 1 2 1 2 Commercial(2) 9 39 8 33 Total secured loans 38 $ % 36 $ % Includes one loan with a principal balance of approximately $531,000, secured by an improved land lot, with plans to be developed as a five-unit townhouse by the borrower. 18 REDWOOD MORTGAGE INVESTORS VIII, A California Limited Partnership Notes to Consolidated Financial Statements March 31, 2014 (unaudited) NOTE 4 – LOANS (continued) Property type (continued) Single family properties include owner-occupied and non-owner occupied single family homes (1-4 unit residential buildings), condominium units, townhouses, and condominium complexes. From time to time, loan originations in one sector or property type become more active due to prevailing market conditions. The current concentration of the partnership’s loan portfolio in condominium properties may pose additional or increased risks. Recovery of the condominium sector of the real estate market is generally expected to lag behind that of single-family residences. In addition, availability of financing for condominium properties has been, and will likely continue to be, constricted and more difficult to obtain than other property types. As of March 31, 2014 and December 31, 2013, $16,312,000, of the partnership’s loans were secured by condominium properties. Condominiums may create unique risks for the partnership that are not present for loans made on other types of properties. In the case of condominiums, a board of managers generally has discretion to make decisions affecting the condominium building, including regarding assessments to be paid by the unit owners, insurance to be maintained on the building, and the maintenance of that building, which may have an impact on the partnership loans that are secured by such condominium property. The partnership may have less flexibility in foreclosing on the collateral for a loan secured by condominiums upon a default by the borrower. Among other things, the partnership must consider the governing documents of the homeowners association and the state and local laws applicable to condominium units, which may require an owner to obtain a public report prior to the sale of the units. 19 REDWOOD MORTGAGE INVESTORS VIII, A California Limited Partnership Notes to Consolidated Financial Statements March 31, 2014 (unaudited) NOTE 4 – LOANS (continued) Distribution by California counties The distribution of secured loans outstanding by the California county in which the primary collateral is located is presented in the following table as of March 31, 2014 and December 31, 2013 ($ in thousands). March 31, 2014 December 31, 2013 Unpaid Principal Balance Percent Unpaid Principal Balance Percent San Francisco Bay Area(1) San Francisco $ % $ % Contra Costa San Mateo Santa Clara Alameda Napa Marin Other Northern California Sacramento Calaveras Monterey San Benito 97 97 Butte 69 79 Total Northern California Los Angeles & Coastal Los Angeles Orange Ventura San Diego — — Other Southern California Kern Total Southern California Total Secured Loans $ % $ % Includes Silicon Valley 20 REDWOOD MORTGAGE INVESTORS VIII, A California Limited Partnership Notes to Consolidated Financial Statements March 31, 2014 (unaudited) NOTE 4 – LOANS (continued) Scheduled maturities Secured loans are scheduled to mature as presented in the following table ($ in thousands). Scheduled maturities at March 31, 2014 Loans Principal Percent 3 $ 10 % 13 34 5 10 4 3 2 1 6 9 Total future maturities 33 67 Matured at March 31, 2014 5 33 Total secured loans 38 $ % It is the partnership’s experience loans may be repaid or refinanced before, at or after the contractual maturity date. For matured loans, the partnership may continue to accept payments while pursuing collection of amounts owed from borrowers. Therefore, the above tabulation for scheduled maturities is not a forecast of future cash receipts. The partnership reports maturity data based upon the most recent contractual agreement with the borrower. The table above includes five loans with an aggregate principal of $1,173,000 which are renewals. Matured loans Secured loans past maturity are summarized in the following table as of March 31, 2014 and December 31, 2013 ($ in thousands). March 31, December 31, Number of loans(2)(3) 5 5 Principal $ 17,694 $ 17,694 Advances 683 683 Accrued interest 65 63 Loan balance $ 18,442 $ 18,440 Percent of principal 33 % 34 % The secured loans past maturity include five loans as of March 31, 2014 and December 31, 2013, respectively, also included in the secured loans in non-accrual status. The secured loans past maturity include five loans as of March 31, 2014 and December 31, 2013, respectively, also included in the secured loans delinquency. 21 REDWOOD MORTGAGE INVESTORS VIII, A California Limited Partnership Notes to Consolidated Financial Statements March 31, 2014 (unaudited) NOTE 4 – LOANS (continued) Delinquency Secured loans summarized by payment delinquency are presented in the following table as of March 31, 2014 and December 31, 2013 ($ in thousands). March 31, December 31, Past due 30-89 days $ $ 90-179 days 180 or more days Total past due Current Total secured loans $ $ At March 31, 2014, the partnership had 3 workout agreements in effect with an aggregate principal of $1,087,000. All three borrowers had made all required payments under the workout agreements and the loans were included in the above table as current. All three of the loans were designated impaired and were in non-accrual status. At December 31, 2013, the partnership had three workout agreements in effect with an aggregate principal of $1,097,000. All three borrowers had made all required payments under the workout agreements and the loans were included in the above table as current. All three of the loans were designated impaired and were in non-accrual status. Interest income accrued on loans contractually past due 90 days or more as to principal or interest payments during the three months ended March 31, 2014 and the year ended December 31, 2013 was $9,000 and $62,000, respectively. Accrued interest on loans contractually past due 90 days or more as to principal or interest payments at March 31, 2014 and December 31, 2013 was $83,000 and $81,000, respectively. Modifications, workout agreements and troubled debt restructurings Modified secured loan transactions are summarized in the following table for the three months ended March 31, 2014 and the year ended December 31, 2013 ($ in thousands). March 31, 2014 December 31, 2013 Active Principal Active Principal Balance, January 1 5 $ 5 $ New modifications — — 1 Paid off/Foreclosed (1 ) (325 ) (1 ) (2,140 ) Expired/Voided — Principal Collected — (87 ) — (323 ) Ending Balance 4 $ 5 $ 22 REDWOOD MORTGAGE INVESTORS VIII, A California Limited Partnership Notes to Consolidated Financial Statements March 31, 2014 (unaudited) NOTE 4 – LOANS (continued) Modifications, workout agreements and troubled debt restructurings (continued) Workout agreements on secured loan transactions are summarized in the following table for the three months ended March 31, 2014 and the year ended December 31, 2013 ($ in thousands). March 31, 2014 December 31, 2013 Active Principal Active Principal Balance, January 1 3 $ 4 $ New agreements — — 2 Paid off/Foreclosed — — (1 ) ) Expired/Voided — — (2 ) ) Principal collected — ) — ) Balance, end of period 3 $ 3 $ Modifications and workout agreements may cause a loan to qualify as a troubled debt restructuring (TDR) under GAAP, and may result in a provision for loan losses being recorded. TDRs on secured loans transactions are summarized in the following table for the three months ended March 31, 2014 and the year ended December 31, 2013 ($ in thousands). March 31, 2014 December 31, 2013 Active Principal Active Principal Balance, January 1 5 $ 6 $ New agreements — — 2 Paid off/Foreclosed (1 ) (325 ) (3 ) (4,507 ) Principal collected — (75 ) — (297 ) Balance, end of period 4 $ 5 $ Provision for loan losses $
